DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a beverage dispenser, classified in B67D 1/0888.
II. Claims 8-17, drawn to monitoring a beverage, classified in G01N 21/29.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the beverage dispenser can be used in the process of monitoring the flow in in a flow cytometry.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search would cross into different CPC classification sets.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Trevor O’Neill on October 21, 20222 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/084348 and in further view of WO 2017/079366.
Claim 1
 	WO 2019/084348 discloses a nozzle (Fig. 3, Ref. 316) configured to dispense a beverage (It is obvious that the nozzle dispensing a fluid can be a beverage); a first camera (Fig. 5, Ref. 568a) configured to capture an image (Para. 0049) of the beverage (fluid) as the beverage (fluid) is dispensed from the nozzle (Fig. 3, Ref. 316), the camera (Fig. 3, Ref. 568a) being disposed inside a dispense bay (Fig. 3, Ref. 376) of the beverage (fluid) dispenser and having a first field of view that includes the beverage (fluid; See Fig. 5); a second camera (Fig. 5, Ref. 572b) configured to capture a image of the beverage (fluid) as the beverage is dispensed, the having a second field of view that includes the beverage and that differs (perpendicular to view from camera 568a) from the first field of view (See Fig. 5); and a light source (Fig. 5, Ref. 566a, 566b) that is configured to illuminate at least one of the first field of view (Fig. 5, Ref. 568a) and the second field of view (Fig. 5, Ref. 568b).  
	

    PNG
    media_image1.png
    468
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    671
    508
    media_image2.png
    Greyscale

WO 2019/084348 substantially teaches the claimed invention except that it does not show the use of a color camera. WO 2017/079366 shows that it is known to provide a color camera (Para. 0053) for a device that monitors fluid. It would have been obvious to combine the device of WO 2019/084348 with the color camera of WO 2017/079366 before the effective filing date of the claimed invention for the purpose of providing multiple wavelength detection, therefore increasing the sensitivity of the measured data over a range of wavelengths for a more accurate measurement result.
Claim 2
	WO 2019/084348 discloses the claimed invention except for the nozzle is configured to dispense a plurality of beverages, and the beverage is one of the plurality of beverages. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2019/084348 with a plurality of beverages (fluid) since it was well known in the art that a nozzle is capable of dispensing a plurality of fluids for the purpose of versatile for different applications. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim 4
 	WO 2019/084348 discloses the first camera (Fig. 5, Ref. 568a) is positioned such that the first field of view extends perpendicular to a direction along which the beverage (Fluid) is dispensed (See Fig. 3, 5).  
Claim 6
 	WO 2019/084348 discloses the light source comprises a first light (Fig. 5, Ref. 566a) and a second light (Fig. 5, Ref. 566b), each of which is directed in a different direction (See Fig. 5).  
Claim 7
 	WO 2019/084348 discloses the first light (Fig. 5, Ref. 566a) opposes the first field of view (Fig. 5, Ref. 568a).

Allowable Subject Matter
Claims 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 3, the prior art fails to disclose or make obvious the second camera is disposed outside of the dispense bay, and in combination with the other recited limitations of claim 1. 
 	Regarding claim 5, the prior art fails to disclose or make obvious the second camera is positioned such that the first field of view extends parallel to a direction along which the beverage is dispensed and includes at least a portion of a beverage container positioned in the dispense bay, and in combination with the other recited limitations of claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 25, 2022